Filed 7/15/22 P. v. Hom CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094829

           v.                                                                              (Super. Ct. No.
                                                                                           CRF19002277)
 KOSAL HOM,

                    Defendant and Appellant.




         Appointed counsel for defendant Kosal Hom asked this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we will affirm the judgment.
                                                             I
         On September 24, 2019, M.M. obtained a domestic violence restraining order
protecting her from defendant. The following day, defendant broke into M.M.’s home
using a “knife or tool.” Defendant repeatedly told M.M. to “drop the restraining order.”
He also said, “ ‘I’ve been plotting to kill you all day.’ ” M.M. persuaded defendant to put



                                                             1
the weapon down and he put it in his pocket. A neighbor heard the commotion and called
911.
       When law enforcement arrived, they announced themselves while knocking on the
front door. Defendant attempted to hide M.M. in a closet but when he heard law
enforcement breaking through the front door, he told M.M. to open the front door while
he hid in the attic. M.M. complied and let law enforcement in.
       Once inside, law enforcement repeatedly ordered defendant to come out. After
thirty minutes, defendant remained hidden; law enforcement went outside to use the
public address system on their patrol car to order defendant out of hiding. Soon after,
they heard a large crash inside the home, they went inside and saw defendant had fallen
through the ceiling into M.M.’s bedroom.
       Defendant was arrested and the People subsequently charged him with numerous
criminal offenses including first degree residential burglary of an inhabited dwelling
(Pen. Code, § 459). The People further alleged defendant personally used a dangerous
weapon during the commission of his crimes. (Id., § 12022, subdivision (b)(1).)
       On March 9, 2020, defendant pleaded no contest to the burglary charge and
admitted the dangerous weapon use allegation. In exchange for his plea, the People
agreed they would move to dismiss the remaining charges and allegations. The parties
also agreed defendant would not immediately be sentenced to state prison.
       Prior to sentencing, the Probation Department (the Department) submitted a report
noting, among other things, that defendant was statutorily ineligible for probation absent
a finding of unusual circumstances. The Department concluded the seriousness of the
offense outweighed any factors that may support a finding of unusual circumstances. The
Department recommended that the trial court reject the plea offer and sentence defendant
to prison.
       The trial court found the case presented unusual circumstances, suspended
imposition of sentence, and placed defendant on five years of probation with numerous

                                             2
terms and conditions. The trial court advised defendant that if he did anything wrong he
could serve up to seven years in state prison. Defendant said he understood. The trial
court ordered defendant to serve 325 days in county jail but gave him credit for time
served. The trial court dismissed the remaining charges, imposed various fines and fees,
and found defendant had the future ability to pay those fines and fees.
       On November 3, 2020, the Department petitioned the trial court to revoke
defendant’s probation, alleging numerous probation violations, including failure to report
to probation as directed, failure to participate and complete educational, therapeutic, or
psychiatric treatment, and failure to complete a 52-week batterer’s treatment program as
directed. Defendant subsequently admitted the violations.
       Following defendant’s admissions, the trial court refused to reinstate defendant on
probation. The trial court observed that at the initial sentencing, the Department
recommended the trial court reject the plea due to the seriousness of the crime but the
trial court gave defendant an opportunity on a grant of probation which defendant failed.
The trial court sentenced defendant to an aggregate term of five years in state prison. The
trial court reiterated the previously imposed fines and fees (staying those required by
Assembly Bill No. 1869 (2019-2020 Reg. Sess.)), lifted the stay on the probation
revocation fine, imposed but stayed a parole revocation fine, modified defendant’s
custody credits, and resolved pending misdemeanor and traffic cases.
       Defendant appeals without a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.



                                              3
      Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.



                                                   /S/
                                                MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
KRAUSE, J.




                                            4